


EXHIBIT 10.19.4

 

Execution Counterpart

 

 

 

 

 

 

THE DOE RUN RESOURCES CORPORATION

 

 

GUARANTEE AND SECURITY AGREEMENT

 

 

Dated as of October 29, 2002

 

 

REGIMENT CAPITAL ADVISORS, L.L.C., Agent

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.  Reference to Credit Agreement; Definitions; Certain Rules of Construction

2.  Guarantee.

2.1.  Guarantee of Credit Obligations

2.2.  Continuing Obligation

2.3.  Waivers with Respect to Credit Obligations

2.4.  Lenders Power to Waive, etc

2.5.  Information Regarding the Company, etc

2.6.  Certain Guarantor Representations

2.7.  Subrogation

2.8.  Subordination.

2.8.1.  Indebtedness of Obligors to Guarantors

2.8.2.  Guarantee of Doe Run Peru

2.9.  Contribution Among Guarantors

3.  Security.

3.1.  Credit Security

3.1.1.  Tangible Personal Property

3.1.2.  Rights to Payment of Money

3.1.3.  Intangibles

3.1.4.  Pledged Stock

3.1.5.  Pledged Rights

3.1.6.  Pledged Indebtedness

3.1.7.  Chattel Paper, Instruments, etc

3.1.8.  Leases

3.1.9.  Deposit Accounts

3.1.10.  Credit Support

3.1.11.  Books and Records

3.1.12.  Insurance

3.1.13.  Real Property

3.1.14.  Motor Vehicles and Aircraft

3.1.15.  All Other Property

3.1.16.  Proceeds and Products

3.1.17.  Excluded Property

3.2.  Certain Covenants with Respect to Credit Security

3.2.1.  Pledged Stock.

3.2.2.  Accounts and Pledged Indebtedness

3.2.3.  No Liens or Restrictions on Transfer or Change of Control

3.2.4.  Jurisdiction of Organization

3.2.5.  Location of Credit Security

3.2.6.  Trade Names

3.2.7.  Insurance

 

i

--------------------------------------------------------------------------------


 

3.2.8.  Intellectual Property

3.2.9.  Deposit Accounts

3.2.10.  Commercial Tort Claims

3.2.11.  Modifications to Credit Security

3.2.12.  Delivery of Documents

3.2.13.  Perfection of Credit Security.

3.3.  Administration of Credit Security

3.3.1.  Use of Credit Security

3.3.2.  Accounts

3.3.3.  Distributions on Pledged Securities.

3.3.4.  Voting Pledged Securities.

3.4.  Right to Realize upon Credit Security

3.4.1.  Assembly of Credit Security; Receiver

3.4.2.  General Authority

3.4.3.  Marshaling, etc

3.4.4.  Sales of Credit Security

3.4.5.  Sale without Registration

3.4.6.  Application of Proceeds

3.5.  Custody of Credit Security

4.  Future Subsidiaries; Further Assurances

5.  Representations and Warranties

5.1.  Organization and Business

5.2.  Authorization and Enforceability

5.3.  No Legal Obstacle to Agreements

5.4.  Litigation

6.  Successors and Assigns

7.  Notices

8.  Course of Dealing; No Implied Waivers; Waivers and Amendments

9.  General Provisions.

9.1.  Defeasance

9.2.  No Strict Construction

9.3.  Certain Acknowledgments

9.4.  Venue; Service of Process. Each of the Guarantors, the Pledgors and the
Agent:

9.5.  WAIVER OF JURY TRIAL

9.6.  Interpretation; Governing Law; etc

 

ii

--------------------------------------------------------------------------------


 

THE DOE RUN RESOURCES CORPORATION

 

GUARANTEE AND SECURITY AGREEMENT

 

 

This Agreement, dated as of October 29, 2002, is among DR Acquisition Corp., a
Missouri corporation (“DRAC”), The Doe Run Resources Corporation, a New York
corporation (the “Company”), the Subsidiaries (as defined below) of the Company
from time to time party hereto and Regiment Capital Advisors, L.L.C., a Delaware
limited liability company, as agent (the “Agent”) for the Lenders (as defined
below) under the Credit Agreement (as defined below).  The parties agree as
follows:

 

1.  Reference to Credit Agreement; Definitions; Certain Rules of Construction. 
Reference is made to the Credit Agreement dated as of October 29, 2002, as
amended and in effect from time to time (the “Credit Agreement”), among the
Company, the Lenders from time to time party thereto and the Agent.  Capitalized
terms defined in the Credit Agreement and not otherwise defined herein are used
herein with the meanings so defined.  Certain other capitalized terms are used
in this Agreement as specifically defined below in this Section 1.  Except as
the context otherwise explicitly requires, (a) the capitalized term “Section”
refers to sections of this Agreement, (b) references to a particular Section
shall include all subsections thereof, (c) the word “including” shall be
construed as “including without limitation”, (d) terms defined in the UCC and
not otherwise defined herein have the meaning provided under the UCC, (e)
references to a particular statute or regulation include all rules and
regulations thereunder and any successor statute, regulation or rules, in each
case as from time to time in effect, (f) references to a particular Person
include such Person’s successors and assigns to the extent not prohibited by
this Agreement and the other Credit Documents and (g) references to “the date
hereof” mean the date first set forth above.

 

“Accounts” is defined in Section 3.1.2.

 

“Agent” is defined in the preamble to this Agreement.

 

“Agreement” means this Guarantee and Security Agreement as from time to time
amended, modified and in effect.

 

“Company” is defined in the preamble to this Agreement.

 

“Credit Agreement” is defined in Section 1.

 

“Credit Security” is defined in Section 3.1.

 

“DRAC” is defined in the preamble to this Agreement.

 

“Doe Run Cayman” means Doe Run Cayman Ltd., a Cayman Islands company.

 

--------------------------------------------------------------------------------


 

“Guarantor” means each of DRAC and the Subsidiaries of the Company from time to
time party hereto.

 

“Intellectual Property” is defined in Section 3.2.8.

 

“Intercreditor Agreements” means each of the Congress/CIT Intercreditor
Agreement and the Bondholder Intercreditor Agreement.

 

“Pledged Indebtedness” is defined in Section 3.1.6.

 

“Pledged Rights” is defined in Section 3.1.5.

 

“Pledged Securities” means the Pledged Stock, the Pledged Rights and the Pledged
Indebtedness, collectively.

 

“Pledged Stock” is defined in Section 3.1.4.

 

“Pledgor” means each of DRAC, the Company and the Subsidiaries of the Company
from time to time party hereto other than Doe Run Peru and its Subsidiaries.

 

“UCC” means the Uniform Commercial Code as in effect in Massachusetts on the
date hereof; provided, however, that with respect to the perfection of the
Agent’s Lien on the Credit Security and the effect of nonperfection thereof, the
term “UCC” means the Uniform Commercial Code as in effect in any jurisdiction
the laws of which are made applicable by section 9-301 of the Uniform Commercial
Code as in effect in Massachusetts.

 

2.  Guarantee.

 


2.1.  GUARANTEE OF CREDIT OBLIGATIONS.  EACH GUARANTOR UNCONDITIONALLY
GUARANTEES THAT THE CREDIT OBLIGATIONS WILL BE PERFORMED AND PAID IN FULL IN
CASH WHEN DUE AND PAYABLE, WHETHER AT THE STATED OR ACCELERATED MATURITY THEREOF
OR OTHERWISE, THIS GUARANTEE BEING A GUARANTEE OF PAYMENT AND NOT OF
COLLECTABILITY AND BEING ABSOLUTE AND IN NO WAY CONDITIONAL OR CONTINGENT;
PROVIDED, HOWEVER, THAT THE MAXIMUM LIABILITY OF EACH GUARANTOR PURSUANT TO ITS
GUARANTEE HEREUNDER SHALL IN NO EVENT EXCEED THE AMOUNT WHICH CAN BE GUARANTEED
BY SUCH GUARANTOR UNDER APPLICABLE LAWS RELATING TO THE INSOLVENCY OF DEBTORS. 
IN THE EVENT ANY PART OF THE CREDIT OBLIGATIONS SHALL NOT HAVE BEEN SO PAID IN
FULL WHEN DUE AND PAYABLE, EACH GUARANTOR WILL, IMMEDIATELY UPON NOTICE BY THE
AGENT OR, WITHOUT NOTICE, IMMEDIATELY UPON THE OCCURRENCE OF A BANKRUPTCY
DEFAULT, PAY OR CAUSE TO BE PAID TO THE AGENT FOR THE ACCOUNT OF EACH LENDER IN
ACCORDANCE WITH THE LENDERS RESPECTIVE PERCENTAGE INTERESTS THEREIN THE AMOUNT
OF SUCH CREDIT OBLIGATIONS WHICH ARE THEN DUE AND PAYABLE AND UNPAID.  THE
OBLIGATIONS OF EACH GUARANTOR HEREUNDER SHALL NOT BE AFFECTED BY THE INVALIDITY,
UNENFORCEABILITY OR IRRECOVERABILITY OF ANY OF THE CREDIT OBLIGATIONS AS AGAINST
THE COMPANY, ANY OTHER OBLIGOR, ANY OTHER GUARANTOR THEREOF OR ANY OTHER
PERSON.  FOR PURPOSES HEREOF, THE CREDIT OBLIGATIONS SHALL BE DUE AND PAYABLE
WHEN AND AS THE SAME SHALL BE DUE AND PAYABLE UNDER THE TERMS OF THE CREDIT
AGREEMENT OR ANY OTHER

 

2

--------------------------------------------------------------------------------


 

Credit Document notwithstanding the fact that the collection or enforcement
thereof may be stayed or enjoined under the Bankruptcy Code or other applicable
law.

 

2.2.  Continuing Obligation.  Each Guarantor acknowledges that the Lenders have
entered into the Credit Agreement (and, to the extent that the Lenders or the
Agent may enter into any future Credit Document, will have entered into such
agreement) in reliance on this Section 2 being a continuing irrevocable
agreement, and such Guarantor agrees that its guarantee may not be revoked in
whole or in part.  The obligations of the Guarantors hereunder shall terminate
when the commitment of the Lenders to extend credit under the Credit Agreement
shall have terminated and all of the Credit Obligations have been indefeasibly
paid in full in cash and discharged; provided, however, that:

 

(a)  if a claim is made upon the Lenders at any time for repayment or recovery
of any amounts or any property received by the Lenders from any source on
account of any of the Credit Obligations and the Lenders are required to repay
or return any amounts or property so received (including interest thereon to the
extent required to be paid by the Lenders); or

 

(b)  if the Lenders become liable for any part of such claim by reason of (i)
any judgment or order of any court or administrative authority having competent
jurisdiction, or (ii) any settlement or compromise of any such claim;

 

then the Guarantors shall remain liable under this Agreement for the amounts so
repaid or property so returned or the amounts for which the Lenders become
liable (such amounts being deemed part of the Credit Obligations) to the same
extent as if such amounts or property had never been received by the Lenders,
notwithstanding any termination hereof or the cancellation of any instrument or
agreement evidencing any of the Credit Obligations.  Not later than five
Business Days after receipt of notice from the Agent, the Guarantors shall pay
to the Agent an amount equal to the amount of such repayment or return for which
the Lenders have so become liable.  Payments hereunder by a Guarantor may be
required by the Agent on any number of occasions.

 

2.3.  Waivers with Respect to Credit Obligations.  Except to the extent
expressly required by the Credit Agreement or any other Credit Document, each
Guarantor waives, to the fullest extent permitted by the provisions of
applicable law, all of the following (including all defenses, counterclaims and
other rights of any nature based upon any of the following):

 

(a)  presentment, demand for payment and protest of nonpayment of any of the
Credit Obligations, and notice of protest, dishonor or nonperformance;

 

(b)  notice of acceptance of this guarantee and notice that credit has been
extended in reliance on such Guarantor’s guarantee of the Credit Obligations;

 

3

--------------------------------------------------------------------------------


 

(c)  notice of any Default or of any inability to enforce performance of the
obligations of the Company or any other Person with respect to any Credit
Document or notice of any acceleration of maturity of any Credit Obligations;

 

(d)  demand for performance or observance of, and any enforcement of any
provision of the Credit Agreement, the Credit Obligations or any other Credit
Document or any pursuit or exhaustion of rights or remedies with respect to any
Credit Security or against the Company or any other Person in respect of the
Credit Obligations or any requirement of diligence or promptness on the part of
the Lenders or the Agent in connection with any of the foregoing;

 

(e)  any act or omission on the part of the Lenders or the Agent which may
impair or prejudice the rights of such Guarantor, including rights to obtain
subrogation, exoneration, contribution, indemnification or any other
reimbursement from the Company or any other Person, or otherwise operate as a
deemed release or discharge;

 

(f)  failure or delay to perfect or continue the perfection of any security
interest in any Credit Security or any other action which harms or impairs the
value of, or any failure to preserve or protect the value of, any Credit
Security;

 

(g)  any statute of limitations or any statute or rule of law which provides
that the obligation of a surety must be neither larger in amount nor in other
respects more burdensome than the obligation of the principal;

 

(h)  any “single action” or “antideficiency” law which would otherwise prevent
the Lenders from bringing any action, including any claim for a deficiency,
against such Guarantor before or after the commencement or completion by the
Lenders or the Agent of any foreclosure action, whether judicially, by exercise
of power of sale or otherwise, or any other law which would otherwise require
any election of remedies by the Lenders or the Agent;

 

(i)  all demands and notices of every kind with respect to the foregoing; and

 

(j)  to the extent not referred to above, all defenses (other than payment)
which the Company may now or hereafter have to the payment of the Credit
Obligations, together with all suretyship defenses, which could otherwise be
asserted by such Guarantor.

 

Each Guarantor represents that it has obtained the advice of counsel as to the
extent to which suretyship and other defenses may be available to it with
respect to its obligations hereunder in the absence of the waivers contained in
this Section 2.3.

 

No delay or omission on the part of the Lenders or the Agent in exercising any
right under any Credit Document or under any other guarantee of the Credit
Obligations or with respect to the Credit Security shall operate as a waiver or
relinquishment of such right.  No action which the Company, any other Obligor,
the Lenders or the Agent may take or refrain from

 

4

--------------------------------------------------------------------------------


 

taking with respect to the Credit Obligations shall affect the provisions of
this Agreement or the obligations of each Guarantor hereunder.  None of the
rights of the Lenders or the Agent shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the Company or any other
Obligor, or by any noncompliance by the Company or any other Obligor with any
Credit Document, regardless of any knowledge thereof which the Lenders or the
Agent may have or otherwise be charged with.

 

2.4.  Lenders Power to Waive, etc.  Each Guarantor grants to the Lenders and the
Agent full power in their discretion, without notice to or consent of such
Guarantor, such notice and consent being expressly waived to the fullest extent
permitted by applicable law, and without in any way affecting the liability of
such Guarantor under its guarantee hereunder:

 

(a)  to waive compliance with, and any Default under, and to consent to any
amendment to or modification or termination of any provision of, or to give any
waiver in respect of, the Credit Agreement, any other Credit Document, the
Credit Security, the Credit Obligations or any guarantee thereof (each as from
time to time in effect);

 

(b)  to grant any extensions of the Credit Obligations (for any duration), and
any other indulgence with respect thereto, and to effect any total or partial
release (by operation of law or otherwise), discharge, compromise or settlement
with respect to the obligations of the Obligors or any other Person in respect
of the Credit Obligations, whether or not rights against such Guarantor under
this Agreement are reserved in connection therewith;

 

(c)  to take security in any form for the Credit Obligations, and to consent to
the addition to or the substitution, exchange, release or other disposition of,
or to deal in any other manner with, any part of any property contained in the
Credit Security whether or not the property, if any, received upon the exercise
of such power shall be of a character or value the same as or different from the
character or value of any property disposed of, and to obtain, modify or release
any present or future guarantees of the Credit Obligations and to proceed
against any of the Credit Security or such guarantees in any order;

 

(d)  to collect or liquidate or realize upon any of the Credit Obligations or
the Credit Security in any manner or to refrain from collecting or liquidating
or realizing upon any of the Credit Obligations or the Credit Security; and

 

(e)  to extend credit under the Credit Agreement, any other Credit Document or
otherwise in such amount as the Lenders may determine, including increasing the
amount of credit and the interest rate and fees with respect thereto, even
though the condition of the Obligors (financial or otherwise, on an individual
or Consolidated basis) may have deteriorated since the date hereof.

 

5

--------------------------------------------------------------------------------


 

2.5.  Information Regarding the Company, etc.  Each Guarantor expressly
acknowledges that it has made such investigation as it deems desirable of the
risks undertaken by it in entering into this Agreement and is fully satisfied
that it understands all such risks.  Each Guarantor waives any obligation which
may now or hereafter exist on the part of the Lenders or the Agent to inform it
of the risks being undertaken by entering into this Agreement or of any changes
in such risks, and each Guarantor undertakes to keep itself informed of such
risks and any changes therein.  Each Guarantor expressly waives any duty which
may now or hereafter exist on the part of the Lenders or the Agent to disclose
to such Guarantor any matter related to the business, operations, character,
collateral, credit, condition (financial or otherwise), income or prospects of
the Company and its Affiliates or their properties or management, whether now or
hereafter known by the Lenders or the Agent.  Each Guarantor represents,
warrants and agrees that it assumes sole responsibility for obtaining from the
Company all information concerning the Credit Agreement and all other Credit
Documents and all other information as to the Company and its Affiliates or
their properties or management as such Guarantor deems necessary or desirable.

 

2.6.  Certain Guarantor Representations.  Each Guarantor represents that:

 

(a)  it is in its best interest and in pursuit of the purposes for which it was
organized as an integral part of the business conducted and proposed to be
conducted by the Company and its Subsidiaries, and reasonably necessary and
convenient in connection with the conduct of the business conducted and proposed
to be conducted by them, to induce the Lenders to enter into the Credit
Agreement and to extend credit to the Company by making the guarantee
contemplated by this Section 2;

 

(b)  the credit available under the Credit Agreement will directly or indirectly
inure to its benefit;

 

(c)  by virtue of the foregoing it is receiving at least reasonably equivalent
value from the Lenders for its guarantee;

 

(d)  it will not be rendered insolvent as a result of entering into this
Agreement;

 

(e)  after giving effect to the transactions contemplated by this Agreement, it
will have assets having a fair saleable value in excess of the amount required
to pay its probable liability on its existing debts as such debts become
absolute and matured;

 

(f)  it has, and will have, access to adequate capital for the conduct of its
business;

 

(g)  it has the ability to pay its debts from time to time incurred; and

 

(h)  it has been advised by the Agent that the Lenders are unwilling to enter
into the Credit Agreement unless the guarantee contemplated by this Section 2 is
given by it.

 

6

--------------------------------------------------------------------------------


 

2.7.  Subrogation.  Each Guarantor agrees that, until the Credit Obligations are
paid in full, it will not exercise any right of reimbursement, subrogation,
contribution, offset or other claims against the Company or any other Obligor
arising by contract or operation of law in connection with any payment made or
required to be made by such Guarantor under this Agreement.  After the payment
in full of the Credit Obligations, each Guarantor shall be entitled to exercise
against the Company and the other Obligors all such rights of reimbursement,
subrogation, contribution and offset, and all such other claims, to the fullest
extent permitted by law.

 

2.8.  Subordination.

 

2.8.1.  Indebtedness of Obligors to Guarantors.  Each Guarantor covenants and
agrees that all Indebtedness, claims and liabilities now or hereafter owing by
the Company or any other Obligor to such Guarantor, whether arising hereunder or
otherwise, are subordinated to the prior payment in full of the Credit
Obligations and are so subordinated as a claim against such Obligor or any of
its assets, whether such claim be in the ordinary course of business or in the
event of voluntary or involuntary liquidation, dissolution, insolvency or
bankruptcy, so that no payment with respect to any such Indebtedness, claim or
liability will be made or received while any Event of Default exists.  If,
notwithstanding the foregoing, any payment with respect to any such
Indebtedness, claim or liability is received by any Guarantor in contravention
of this Agreement, such payment shall be held in trust for the benefit of the
Agent and promptly turned over to it in the original form received by such
Guarantor.

 

2.8.2.  Guarantee of Doe Run Peru.  The Agent, on behalf of the Lenders, agrees
that the Indebtedness of Doe Run Peru and its Subsidiaries evidenced by their
respective guarantees hereunder are hereby contractually subordinated to the
prior payment in full of all obligations under the BCP Credit Agreement,
including principal, interest, fees (however denominated) and any other amounts
owed under the BCP Credit Agreement, and specifically including all of the
foregoing whether arising or accruing before or after the commencement of any
insolvency proceedings.  No further documentation or agreement is necessary to
effectuate the subordination contemplated by this Section 2.8.2; provided,
however, that upon the request of BCP (or any successor agent under the BCP
Credit Agreement), the Agent is hereby authorized by the Lenders to take any and
all actions and to execute any necessary documentation, whether on the Closing
Date or any time thereafter, to confirm or effectuate the subordination
contemplated by this Section 2.8.2.  Except as described in the foregoing
provisions of this Section 2.8.2, each of the Guarantors agrees that the
Indebtedness of Doe Run Peru and its Subsidiaries evidenced by their respective
guarantees hereunder will rank senior in right of payment to all future
unsecured Indebtedness of Doe Run Peru and its Subsidiaries, subject to
statutorily preferred exceptions and statutorily mandated priorities based on
the date of issuance with respect to payment of obligations under applicable
Peruvian law.

 

7

--------------------------------------------------------------------------------


 

2.9.  Contribution Among Guarantors.  The Guarantors agree that, as among
themselves in their capacity as guarantors of the Credit Obligations, the
ultimate responsibility for repayment of the Credit Obligations, in the event
that the Company fails to pay when due its Credit Obligations, shall be
equitably apportioned, to the extent consistent with the Credit Documents, among
the respective Guarantors (a) in the proportion that each, in its capacity as a
guarantor, has benefited from the extensions of credit to the Company by the
Lenders under the Credit Agreement, or (b) if such equitable apportionment
cannot reasonably be determined or agreed upon among the affected Guarantors, in
proportion to their respective net worths determined on or about the date hereof
(or such later date as such Guarantor becomes party hereto).  In the event that
any Guarantor, in its capacity as a guarantor, pays an amount with respect to
the Credit Obligations in excess of its proportionate share as set forth in this
Section 2.10, each other Guarantor shall, to the extent consistent with the
Credit Documents, make a contribution payment to such Guarantor in an amount
such that the aggregate amount paid by each Guarantor reflects its proportionate
share of the Credit Obligations.  In the event of any default by any Guarantor
under this Section 2.9, each other Guarantor will bear, to the extent consistent
with the Credit Documents, its proportionate share of the defaulting Guarantor’s
obligation under this Section 2.9.  This Section 2.9 is intended to set forth
only the rights and obligations of the Guarantors among themselves and shall not
in any way affect the obligations of any Guarantor to the Lenders under the
Credit Documents (which obligations shall at all times constitute the joint and
several obligations of all the Guarantors).

 

3.  Security.

 

3.1.  Credit Security.  As security for the payment and performance of the
Credit Obligations, each Pledgor mortgages, pledges and collaterally grants and
assigns to the Agent for the benefit of the Lenders and the holders from time to
time of any Credit Obligation, and creates a security interest in favor of the
Agent for the benefit of the Lenders and such holders in, all of such Pledgor’s
right, title and interest in and to (but none of its obligations or liabilities
with respect to) the items and types of present and future property described in
Sections 3.1.1 through 3.1.16 (subject, however, to Section 3.1.17), whether now
owned or hereafter acquired, all of which shall be included in the term “Credit
Security”:

 

3.1.1.  Tangible Personal Property.  All goods, machinery, equipment, inventory
and all other tangible personal property of any nature whatsoever, wherever
located, including raw materials, work in process, finished parts and products,
supplies, spare parts, replacement parts, merchandise for resale, computers,
tapes, disks and computer equipment.

 

3.1.2.  Rights to Payment of Money.  All rights to receive the payment of money,
including accounts and receivables, health care insurance receivables, rights to
receive the payment of money under contracts, franchises, licenses, permits,
subscriptions or other agreements (whether or not earned by performance), and
rights to receive payments from any other source.  All such rights, other than
Financing Debt, are referred to as “Accounts”.

 

8

--------------------------------------------------------------------------------


 

3.1.3.  Intangibles.  All of the following (to the extent not included in
Section 3.1.2):  (a) contracts, franchises, licenses, permits, subscriptions and
other agreements and all rights thereunder; (b) rights granted by others which
permit such Pledgor to sell or market items of personal property; (c) United
States and foreign common law and statutory copyrights and rights in literary
property and rights and licenses thereunder; (d) trade names, United States and
foreign trademarks, service marks, internet domain names, registrations of any
of the foregoing and related good will; (e) United States and foreign patents
and patent applications; (f) computer software, designs, models, know-how, trade
secrets, rights in proprietary information, formulas, customer lists, backlog,
orders, subscriptions, royalties, catalogues, sales material, documents, good
will, inventions and processes; (g) judgments, causes in action, commercial tort
claims set forth on exhibit 7.3 to the Credit Agreement or any supplements
thereto provided pursuant to section 6.4.1 or 6.4.2 of the Credit Agreement or
otherwise and other claims, whether or not inchoate; and (h) all other general
intangibles, payment intangibles and intangible property and all rights
thereunder, including such items set forth from time to time on exhibit 7.3 to
the Credit Agreement or any supplements thereto provided pursuant to section
6.4.1 or 6.4.2 of the Credit Agreement or otherwise.

 

3.1.4.  Pledged Stock.  (a) All shares of capital stock or other evidence of
beneficial interest in any corporation, business trust or limited liability
company, (b) all limited partnership interests in any limited partnership, (c)
all general partnership interests in any general or limited partnership, (d) all
joint venture interests in any joint venture and (e) all options, warrants and
similar rights to acquire such capital stock or such interests.  All such
capital stock, interests, options, warrants and other rights are collectively
referred to as the “Pledged Stock”.

 

3.1.5.  Pledged Rights.  All rights to receive profits or surplus of, or other
Distributions (including income, return of capital and liquidating
distributions) from, any partnership, joint venture or limited liability
company, including any distributions by any such Person to partners, joint
venturers or members.  All such rights are collectively referred to as the
“Pledged Rights”.

 

3.1.6.  Pledged Indebtedness.  All Financing Debt from time to time owing to
such Pledgor from any Person.  All such Financing Debt is referred to as the
“Pledged Indebtedness”.

 

3.1.7.  Chattel Paper, Instruments, etc.  All chattel paper (whether tangible or
electronic), non-negotiable instruments, negotiable instruments, documents,
securities and investment property.

 

3.1.8.  Leases.  All leases of personal property, whether such Pledgor is the
lessor or the lessee thereunder.

 

9

--------------------------------------------------------------------------------


 

3.1.9.  Deposit Accounts.  All general or special deposit accounts, including
any demand, time, savings, passbook or similar account maintained by such
Pledgor with any bank, trust company, savings and loan association, credit union
or similar organization, and all money, cash and cash equivalents of such
Pledgor, whether or not deposited in any such deposit account.

 

3.1.10.  Credit Support.  All collateral granted by third parties to, or held
by, such Pledgor, and all letter of credit rights (whether or not the letter of
credit is evidenced in writing) and other supporting obligations of such
Pledgor.

 

3.1.11.  Books and Records.  All books and records, including books of account
and ledgers of every kind and nature, all electronically recorded data
(including all computer programs, disks, tapes, electronic data processing media
and software used in connection with maintaining such Pledgor’s books and
records), all files, correspondence and all containers for the foregoing.

 

3.1.12.  Insurance.  All insurance policies which insure against any loss or
damage to any other Credit Security or which are otherwise owned by such
Pledgor.

 

3.1.13.  Real Property.  All real property and immovable property and fixtures,
leasehold interests and easements wherever located, together with all estates
and interests of such Pledgor therein, including lands, buildings, stores,
manufacturing facilities and other structures erected on such property, fixed
plant, fixed equipment and all permits, rights, licenses, benefits and other
interests of any kind or nature whatsoever in respect of such real and immovable
property.

 

3.1.14.  Motor Vehicles and Aircraft.  All motor vehicles and aircraft.

 

3.1.15.  All Other Property.  All other property, assets and items of value of
every kind and nature, tangible or intangible, absolute or contingent, legal or
equitable.

 

3.1.16.  Proceeds and Products.  All proceeds, including insurance proceeds, and
products of the items of Credit Security described or referred to in Sections
3.1.1 through 3.1.15 and, to the extent not included in the foregoing, all
Distributions with respect to the Pledged Securities.

 

3.1.17.  Excluded Property.  Notwithstanding Sections 3.1.1 through 3.1.16, the
payment and performance of the Credit Obligations shall not be secured by:

 

(a)  any contract, lease, license, permit or franchise that validly prohibits
the creation by such Pledgor of a security interest in such contract, lease,
license, permit or franchise (or in any rights or property obtained by such
Pledgor under such contract, lease, license, permit or franchise); provided,
however, that the provisions of this Section 3.1.17 shall not prohibit the
security interests created by this Agreement from extending to the proceeds of
such contract, lease, license, permit or franchise (or such rights or

 

10

--------------------------------------------------------------------------------


 

property) or to the monetary value of the good will and other general
intangibles of the Pledgors relating thereto;

 

(b)  any rights or property to the extent that any valid and enforceable law or
regulation applicable to such rights or property prohibits the creation of a
security interest therein; provided, however, that the provisions of this
Section 3.1.17 shall not prohibit the security interests created by this
Agreement from extending to the proceeds of such rights or property or to the
monetary value of the good will and other general intangibles of the Pledgors
relating thereto;

 

(c)  any rights or property to the extent that such rights or property secure 
purchase money financing therefor (including Capitalized Leases) permitted by
the Credit Agreement and the agreements providing such purchase money financing
prohibit the creation of a further security interest therein; provided, however,
that the provisions of this Section 3.1.17 shall not prohibit the security
interests created by this Agreement from extending to the proceeds of such
rights or property or to the monetary value of the good will and other general
intangibles of the Pledgors relating thereto;

 

(d)  more than 65% of the outstanding voting stock or other voting equity in any
Foreign Subsidiary to the extent that the pledge of voting stock or other voting
equity above such amount would result in (i) a repatriation of a material amount
of foreign earnings under the Code (including the “deemed dividend” provisions
of section 956 of the Code) or (ii) a violation by Doe Run Peru or any of its
Subsidiaries of the BCP Credit Agreement as in effect on the date hereof;

 

(e)  any rights or property to the extent that such rights or property secure,
as of the date hereof, the payment and performance of the Indebtedness of the
Company and its Subsidiaries in respect of the Existing Senior Secured Bonds
outstanding on the date hereof immediately after giving effect to the
consummation of the Tender Offer and the Exchange Offer; provided, however, that
the provisions of this Section 3.1.17 shall not prohibit the security interests
created by this Agreement from extending to such rights or property after all
such Existing Senior Secured Bonds have been (i) purchased, redeemed or defeased
by the Company or any of its Affiliates or (ii) otherwise paid in full and
discharged; or

 

(f)  Margin Stock unless the applicable requirements of Regulations T, U and X
of the Board of Governors of the Federal Reserve System have been satisfied.

 

In addition:  (A) if any Pledgor distributes any asset to a third party as a
Distribution permitted by section 6.9 of the Credit Agreement, then such asset
shall be released from the Lien of the Credit Security; and (B) if any Pledgor
disposes of any asset to any third party in a transaction permitted by section
6.10 of the Credit Agreement, then such asset, but not the proceeds or products
thereof, shall be released from the Lien of the Credit Security.

 

11

--------------------------------------------------------------------------------


 

3.2.  Certain Covenants with Respect to Credit Security.  Subject to the
Intercreditor Agreements, each Pledgor covenants that:

 

3.2.1.  Pledged Stock.

 

(a)  All shares of capital stock, limited partnership interests, membership
interests and similar securities included in the Pledged Stock shall be at all
times duly authorized, validly issued, fully paid and (in the case of capital
stock and limited partnership interests) nonassessable.  Each Pledgor will
deliver to the Agent certificates representing any Pledged Stock held by such
Pledgor accompanied by a stock transfer power executed in blank and, if the
Agent so requests, with the signature guaranteed, all in form and manner
reasonably satisfactory to the Agent.  Any Pledged Stock that is not evidenced
by a certificate held by such Pledgor will be described in appropriate control
statements and UCC financing statements provided to the Agent, all in form and
substance reasonably satisfactory to the Agent.  Upon the occurrence and during
the continuance of an Event of Default, the Agent may transfer into its name or
the name of its nominee any Pledged Stock.  In the event the Pledged Stock
includes any Margin Stock, such Pledgor will furnish to the Lenders Federal
Reserve Form U-1 and take such other action as the Agent may reasonably request
to ensure compliance with applicable laws. 

 

(b)  To the extent that any Pledged Stock pledged by any Pledgor consists of
capital stock or similar securities of Doe Run Cayman, such Pledgor shall,
forthwith and from time to time at the request of the Agent, deposit with the
Agent:  (i) a transfer in substantially the form of Exhibit 3.2.1A in respect of
such Pledged Stock, which transfer shall be undated and executed in blank by
such Pledgor; (ii) a notice of charge in substantially form of Exhibit 3.2.1B in
respect of such Pledged Stock, which notice of charge shall be addressed to Doe
Run Cayman and executed by such Pledgor; (iii) a shareholder proxy in
substantially the form of Exhibit 3.2.1C in respect of such Pledged Stock, which
shareholder proxy shall be undated, issued in favor of the Agent and executed by
such Pledgor; and (iv) the resignation of the sole director of Doe Run Cayman,
which resignation shall be undated and executed by such director.

 

(c)  To the extent that any Pledged Stock pledged by any Pledgor consists of
participations or similar securities of Doe Run Peru, such Pledgor and Doe Run
Peru shall execute any public or private document, and take any other action,
necessary to create and perfect the pledge of such Pledged Stock hereunder in
accordance with applicable Peruvian law, including the execution of a pledge
agreement and public deed in substantially the form of Exhibit 3.2.1D and the
due registration of such pledge in the relevant Peruvian public registry
promptly after the execution of such public deed.

 

(d)  Except with the prior written consent of the Agent, no Pledgor shall
(i) sell or transfer, or otherwise dispose of (or attempt or agree to sell or
transfer, or otherwise dispose of), any Pledged Stock or any interest therein or
(ii) permit any Person (other

 

12

--------------------------------------------------------------------------------


 

than the Agent, any of its nominees or any Person acquiring such Pledged Stock
pursuant to this Agreement) to be registered as, or become, the holder of such
Pledged Stock.

 

(e)  Each Pledgor shall promptly forward to the Agent copies of all material
notices, reports, accounts and other documents relating to any Pledged Stock
that such Pledgor may receive from time to time (including all notices of
meetings of shareholders) in its capacity as a holder of such Pledged Stock.

 

(f)  No Pledgor shall enter into, or suffer to exist, any agreement or
arrangement that prohibits, restricts or conditions the creation of a Lien over
the Pledged Stock in favor of the Agent.

 

(g)  Forthwith upon request by the Agent from time to time, each Pledgor shall
obtain and/or give all approvals and/or consents required under applicable law
and the Charter and By-laws of such Pledgor in order to permit the acquisition
of any Pledged Stock by the Agent, any of its nominees or any other Person
pursuant to this Agreement.

 

3.2.2.  Accounts and Pledged Indebtedness.  Each Pledgor will, immediately upon
the receipt thereof, deliver to the Agent any promissory note or similar
instrument representing any Account or Pledged Indebtedness, after having
endorsed such promissory note or instrument in blank.

 

3.2.3.  No Liens or Restrictions on Transfer or Change of Control.  All Credit
Security shall be free and clear of any Liens and restrictions on the transfer
thereof, including contractual provisions which prohibit the assignment of
rights under contracts, except for Liens permitted by section 6.7 of the Credit
Agreement or by this Section 3.2.3.  Without limiting the generality of the
foregoing, each Pledgor will in good faith attempt to exclude from agreements,
instruments, deeds or leases to which it becomes a party after the date hereof
provisions that would prevent such Pledgor from creating a security interest in
such agreement, instrument, deed or lease or any rights or property acquired
thereunder as contemplated hereby.  None of the Pledged Stock shall be subject
to any option to purchase or similar rights of any Person.  Except with the
written consent of the Agent, which consent will not be unreasonably withheld,
each Pledgor will in good faith attempt to exclude from any agreement,
instrument, deed or lease provisions that would restrict the change of control
or ownership of the DRAC or any of its Subsidiaries, or the creation of a
security interest in the ownership of DRAC or any of its Subsidiaries.

 

3.2.4.  Jurisdiction of Organization.  Each Pledgor shall at all times maintain
its jurisdiction of organization as set forth in exhibit 7.1 to the Credit
Agreement as in effect on the date hereof or, so long as such Pledgor shall have
taken all steps reasonably necessary to perfect the Lenders security interest in
the Credit Security with respect to such new jurisdiction, in such other
jurisdiction as such Pledgor may specify by notice

 

13

--------------------------------------------------------------------------------


 

actually received by the Agent not less than 10 Business Days prior to such
change of jurisdiction of organization.

 

3.2.5.  Location of Credit Security.  Each Pledgor shall at all times keep its
records concerning the Accounts at its chief executive office and principal
place of business, which office and place of business shall be as set forth in
exhibit 7.1 to the Credit Agreement (as from time to time supplemented in
accordance with sections 6.4.1 and 6.4.2 of the Credit Agreement) or, so long as
such Pledgor shall have taken all steps reasonably necessary to perfect the
Lenders security interest in the Credit Security with respect to such new
address, at such other address as such Pledgor may specify by notice actually
received by the Agent not less than 10 Business Days prior to such change of
address.  No Pledgor shall at any time keep tangible personal property of the
type referred to in Section 3.1.1 in any jurisdiction other than the
jurisdictions specified in such exhibit 7.1 (as so supplemented) or, so long as
such Pledgor shall have taken all steps reasonably necessary to perfect the
Lenders security interest in the Credit Security with respect to such other
jurisdiction, other jurisdictions as such Pledgor may specify by notice actually
received by the Agent not less than 10 days prior to moving such tangible
personal property into such other jurisdiction.

 

3.2.6.  Trade Names.  No Pledgor will adopt or do business under any name other
than its name or names designated in exhibit 7.1 to the Credit Agreement (as
from time to time supplemented in accordance with sections 6.4.1 and 6.4.2 of
the Credit Agreement) or any other name specified by notice actually received by
the Agent not less than 10 Business Days prior to the conduct of business under
such additional name.

 

3.2.7.  Insurance.  Each insurance policy included in, or insuring against loss
or damage to, the Credit Security, or insuring against liabilities of the
Company and its Subsidiaries, shall name the Agent as additional insured party
or as loss payee, as the case may be.  No such insurance policy shall be
cancelable or subject to termination or reduction in amount or scope of coverage
until after at least 30 days’ prior written notice from the insurer to the
Agent.  At least 10 days prior to the expiration of any such insurance policy
for any reason, the Pledgors shall furnish the Agent with evidence of a renewal
or replacement policy and payment of the premiums therefor to the extent due,
which evidence shall be reasonably satisfactory to the Required Lenders.  Each
Pledgor grants to the Agent full power and authority as its attorney-in-fact,
effective upon notice to such Pledgor after the occurrence and during the
continuance of an Event of Default, to obtain, cancel, transfer, adjust and
settle any such insurance policy and to endorse any drafts thereon.  Any amounts
that the Agent receives under any such policy (including return of unearned
premiums) when no Event of Default has occurred and is continuing shall be
delivered to the Pledgors for (a) the replacement, restoration and maintenance
of the Credit Security in the case of property insurance, (b) reimbursing
insured liabilities in the case of liability insurance or (c) other corporate
purposes permitted under the Credit Documents.  Any such amounts that the Agent
receives after the occurrence and during the continuance of an Event of Default
shall, at the Agent’s option, be applied to payment

 

14

--------------------------------------------------------------------------------


 

of the Credit Obligations or to the replacement, restoration and maintenance of
the Credit Security in the case of property insurance or to the reimbursement of
insured liabilities in the case of liability insurance.  If any Pledgor fails to
provide insurance as required by this Agreement, the Agent may, at its option,
purchase such insurance, and such Pledgor will on demand pay to the Agent the
amount of any payments made by the Lenders or the Agent for such purpose,
together with interest on the amounts so disbursed from five Business Days after
the date demanded until payment in full thereof at the Applicable Rate.

 

3.2.8.  Intellectual Property.  Exhibit 7.3 to the Credit Agreement (as
supplemented from time to time in accordance with sections 6.4.1 and 6.4.2 of
the Credit Agreement) shall set forth the following items (collectively, the
“Intellectual Property”):

 

(a)  all copyrights owned by the Pledgors that are registered with the United
States Copyright Office (or any office maintaining registration of copyrights in
any foreign jurisdiction) and all applications for such registration;

 

(b)  all trademarks and service marks owned by the Pledgors that are registered
with the United States Patent and Trademark Office (or any office maintaining
registration of trademarks and service marks in any state of the United States
of America or any foreign jurisdiction) and all applications for such
registration;

 

(c)  all United States and foreign patents and patent applications owned by the
Pledgors; and

 

(d)  all internet domain names owned by the Pledgors and the registry with which
each such domain name is registered.

 

The Pledgors shall duly authorize, execute and deliver to the Agent separate
memoranda of security interests provided by the Required Lenders with respect to
the foregoing Intellectual Property for filing in the United States Copyright
Office (or any office maintaining registration of copyrights in any foreign
jurisdiction), the United States Patent and Trademark Office (or any office
maintaining registration of trademarks and service marks in any state of the
United States of America or any foreign jurisdiction) or any other applicable
office.  Upon (i) the registration of any additional Intellectual Property (or
the filing of applications therefor) in such offices, (ii) the filing by the
Pledgors of any additional patent application or (iii) the issuance of any
additional patent to the Pledgors, the Pledgors shall (at least quarterly, as
contemplated by sections 6.4.1 and 6.4.2 of the Credit Agreement) notify the
Agent and duly authorize, execute and deliver to the Agent separate memoranda of
security interests provided by the Agent and covering such additional
Intellectual Property for filing in such offices.

 

3.2.9.  Deposit Accounts.  Each Pledgor shall keep all its bank and deposit
accounts only with the financial institutions listed on exhibit 7.3 to the
Credit Agreement

 

15

--------------------------------------------------------------------------------


 

(as from time to time supplemented in accordance with sections 6.4.1 and 6.4.2
of the Credit Agreement).  Upon the request of the Agent, each Pledgor shall use
reasonable efforts to cause such financial institutions to enter into account
control agreements with the Agent in form and substance reasonably satisfactory
to the Required Lenders.

 

3.2.10.  Commercial Tort Claims.  Exhibit 7.3 to the Credit Agreement (as
supplemented from time to time in accordance with sections 6.4.1 and 6.4.2 of
the Credit Agreement) shall set forth all commercial tort claim held by the
Pledgors and a description, in reasonable detail, of each such commercial tort
claim.

 

3.2.11.  Modifications to Credit Security.  Except with the prior written
consent of the Agent, which consent will not be unreasonably withheld, no
Pledgor shall amend or modify, or waive any of its rights under or with respect
to, any material Accounts, general intangibles, Pledged Securities or leases if
the effect of such amendment, modification or waiver would be to reduce the
amount of any such items or to extend the time of payment thereof, to waive any
default by any other party thereto, or to waive or impair any remedies of the
Pledgors or the Lenders under or with respect to any such Accounts, general
intangibles, Pledged Securities or leases, in each case other than consistent
with past practice in the ordinary course of business and on an arm’s-length
basis.  Each Pledgor will promptly give the Agent written notice of any request
by any Person for any material credit or adjustment with respect to any Account,
general intangible, Pledged Securities or leases.

 

3.2.12.  Delivery of Documents.  Upon the Agent’s reasonable request, each
Pledgor shall deliver to the Agent, promptly upon such Pledgor’s receipt
thereof, copies of any agreements, instruments, documents or invoices comprising
or relating to the Credit Security.  Pending such request, such Pledgor shall
keep such items at its chief executive office and principal place of business
(as specified pursuant to Section 3.2.5).

 

3.2.13.  Perfection of Credit Security.

 

(a)  This Agreement creates and shall create in favor of the Agent, for the
benefit of the Lenders, a legal, valid and enforceable first priority security
interest in the Credit Security described herein, subject only (in the case of
Credit Security other than Pledged Stock) to Liens permitted by section 6.7 of
the Credit Agreement.

 

(b)  The Agent may at any time and from time to time execute and file UCC
financing statements, continuation statements and amendments thereto that
describe the Credit Security and contain any information required by the UCC or
the applicable filing office with respect to any such UCC financing statement,
continuation statement or amendment thereof.

 

(c)  Upon the Agent’s reasonable request from time to time, the Pledgors will
execute and deliver, and file and record in the proper filing and recording
places, all such

 

16

--------------------------------------------------------------------------------


 

instruments, including UCC financing statements, collateral assignments of
copyrights, trademarks and patents, mortgages or deeds of trust, notations on
certificates of title and written confirmation of the grant of a security
interest in commercial tort claims, and will take all such other action, as the
Agent deems reasonably necessary for perfecting or otherwise confirming to the
Agent the Credit Security or to carry out any other purpose of this Agreement or
any other Credit Document.

 

(d)  In furtherance of the foregoing, the Pledgors shall use reasonable efforts
to obtain (i) a written acknowledgment, in form and substance reasonably
satisfactory to the Required Lenders, from any bailee having possession of any
Credit Security that such bailee holds such Credit Security for the benefit of
the Agent and (ii) control of any investment property, deposit accounts, letter
of credit rights or electronic chattel paper, with any agreements establishing
such control to be in form and substance reasonably satisfactory to the Required
Lenders.

 

3.3.  Administration of Credit Security.  Subject to the Intercreditor
Agreements, the Credit Security shall be administered as follows, and if an
Event of Default shall have occurred and be continuing, Section 3.4 shall also
apply.

 

3.3.1.  Use of Credit Security.  Until the Agent provides written notice to the
contrary, each Pledgor may use, commingle and dispose of any part of the Credit
Security in the ordinary course of its business, all subject to section 6.10 of
the Credit Agreement.

 

3.3.2.  Accounts.  To the extent specified by prior written notice from the
Agent after the occurrence and during the continuance of an Event of Default,
all sums collected or received and all property recovered or possessed by any
Pledgor in connection with any Credit Security shall be received and held by
such Pledgor in trust for and on the Lenders behalf, shall be segregated from
the assets and funds of such Pledgor, and shall be delivered to the Agent for
the benefit of the Lenders.  Without limiting the foregoing, upon the Agent’s
request after the occurrence and during the continuance of an Event of Default,
each Pledgor shall institute depository collateral accounts, lock-box receipts
and similar credit procedures providing for the direct receipt of payment on
Accounts at a separate address, the segregation of such proceeds for direct
payment to the Agent and appropriate notices to Account debtors.  Upon the
Agent’s request after the occurrence and during the continuance of an Event of
Default, each Pledgor will cause its accounting books and records to be marked
with such legends and segregated in such manner as the Agent may specify.

 

3.3.3.  Distributions on Pledged Securities.

 

(a)  Until an Event of Default shall occur and be continuing, the respective
Pledgors shall be entitled, to the extent permitted by the Credit Documents, to
receive and retain all Distributions on or with respect to the Pledged
Securities (other than Distributions constituting additional Pledged Securities
or liquidating Distributions).  All

 

17

--------------------------------------------------------------------------------


 

Distributions constituting additional Pledged Securities or liquidating
Distributions will be retained by the Agent (or if received by any Pledgor shall
be held by such Pledgor in trust and shall be immediately delivered by such
Pledgor to the Agent in the original form received, endorsed in blank) and held
by the Agent as part of the Credit Security.

 

(b)  If an Event of Default shall have occurred and be continuing, all
Distributions on or with respect to the Pledged Securities shall be retained by
the Agent (or if received by any Pledgor shall be held by such Pledgor in trust
and shall be immediately delivered by such Pledgor to the Agent in the original
form received, endorsed in blank) and held by the Agent as part of the Credit
Security or applied by the Agent to the payment of the Credit Obligations in
accordance with Section 3.4.6.

 

3.3.4.  Voting Pledged Securities.

 

(a)  Until an Event of Default shall occur and be continuing and the Agent shall
have delivered a notice contemplated by Section 3.3.4(b), the respective
Pledgors shall be entitled to vote or consent with respect to the Pledged
Securities in any manner not inconsistent with the terms of any Credit Document,
and the Agent will, if so requested, execute appropriate revocable proxies
therefor.

 

(b)  If an Event of Default shall have occurred and be continuing, then, if and
to the extent that the Agent shall so notify in writing the Pledgor pledging the
Pledged Securities in question, only the Agent shall be entitled to vote or
consent or take any other action with respect to such Pledged Securities (and
such Pledgor will, if so requested, execute appropriate proxies therefor).

 

3.4.  Right to Realize upon Credit Security.  Except to the extent prohibited by
applicable law that cannot be waived, and subject to the Intercreditor
Agreements, this Section 3.4 shall govern the rights of the Lenders and the
Agent to realize upon the Credit Security if any Event of Default shall have
occurred and be continuing.  Subject to the Intercreditor Agreements, the
provisions of this Section 3.4 are in addition to any rights and remedies
available at law or in equity and in addition to the provisions of any other
Credit Document.  In the case of a conflict between this Section 3.4 and any
other Credit Document other than the Intercreditor Agreements, this Section 3.4
shall govern.

 

3.4.1.  Assembly of Credit Security; Receiver.  Each Pledgor shall, upon the
Agent’s request, assemble the Credit Security and otherwise make it available to
the Agent.  The Agent may have a receiver appointed for all or any portion of
the Pledgors’ assets or business which constitutes the Credit Security in order
to manage, protect, preserve, sell and otherwise dispose of all or any portion
of the Credit Security in accordance with the terms of the Credit Documents, to
continue the operations of the Pledgors and to collect all revenues and profits
therefrom to be applied to the payment of the Credit Obligations, including the
compensation and expenses of such receiver.

 

18

--------------------------------------------------------------------------------


 


3.4.2.  GENERAL AUTHORITY.  TO THE EXTENT SPECIFIED IN WRITTEN NOTICE FROM THE
AGENT TO ANY PLEDGOR, SUCH PLEDGOR GRANTS THE AGENT FULL AND EXCLUSIVE POWER AND
AUTHORITY, SUBJECT TO THE OTHER TERMS HEREOF AND APPLICABLE LAW, TO TAKE ANY OF
THE FOLLOWING ACTIONS (FOR THE SOLE BENEFIT OF THE AGENT ON BEHALF OF THE
LENDERS AND THE HOLDERS FROM TIME TO TIME OF ANY CREDIT OBLIGATIONS, BUT AT SUCH
PLEDGOR’S EXPENSE):

 

(a)  to ask for, demand, take, collect, sue for and receive all payments in
respect of any Accounts, general intangibles, Pledged Securities or leases which
such Pledgor could otherwise ask for, demand, take, collect, sue for and receive
for its own use;

 

(b)  to extend the time of payment of any Accounts, general intangibles, Pledged
Securities or leases and to make any allowance or other adjustment with respect
thereto;

 

(c)  to settle, compromise, prosecute or defend any action or proceeding with
respect to any Accounts, general intangibles, Pledged Securities or leases and
to enforce all rights and remedies thereunder which such Pledgor could otherwise
enforce;

 

(d)  to enforce the payment of any Accounts, general intangibles, Pledged
Securities or leases, either in the name of such Pledgor or in its own name, and
to endorse the name of such Pledgor on all checks, drafts, money orders and
other instruments tendered to or received in payment of any Credit Security;

 

(e)  to notify the third party payor with respect to any Accounts, general
intangibles, Pledged Securities or leases of the existence of the security
interest created hereby and to cause all payments in respect thereof thereafter
to be made directly to the Agent; provided, however, that whether or not the
Agent shall have so notified such payor, such Pledgor will at its expense render
all reasonable assistance to the Agent in collecting such items and in enforcing
claims thereon; and

 

(f)  to use, operate, sell, transfer, assign or otherwise deal in or with any
Credit Security or the proceeds thereof, as fully as such Pledgor otherwise
could do.

 

3.4.3.  Marshaling, etc.  Neither the Lenders nor the Agent shall be required to
make any demand upon, or pursue or exhaust any of their rights or remedies
against, any Pledgor, any other guarantor or pledgor or any other Person with
respect to the payment of the Credit Obligations or to pursue or exhaust any of
their rights or remedies with respect to any collateral therefor or any direct
or indirect guarantee thereof.  Neither the Lenders nor the Agent shall be
required to marshal the Credit Security or any guarantee of the Credit
Obligations or to resort to the Credit Security or any such guarantee in any
particular order, and all of its and their rights hereunder or under any other
Credit Document shall be cumulative.  To the extent it may lawfully do so, each
Pledgor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against the Lenders or the Agent, any
valuation, stay, appraisement, extension, redemption or similar laws now or
hereafter existing which, but

 

19

--------------------------------------------------------------------------------


 

for this provision, might be applicable to the sale of any Credit Security made
under the judgment, order or decree of any court, or privately under the power
of sale conferred by this Agreement, or otherwise.  Without limiting the
generality of the foregoing, each Pledgor (a) agrees that it will not invoke or
utilize any law which might prevent, cause a delay in or otherwise impede the
enforcement of the rights of any Lender or the Agent in the Credit Security, (b)
waives its rights under all such laws, and (c) agrees that it will not invoke or
raise as a defense to any enforcement by any Lender or the Agent of any rights
and remedies relating to the Credit Security or the Credit Obligations any legal
or contractual requirement with which any Lender or the Agent may have in good
faith failed to comply.  In addition, each Pledgor waives any right to prior
notice (except to the extent expressly required by this Agreement) or judicial
hearing in connection with foreclosure on or disposition of any Credit Security,
including any such right which such Pledgor would otherwise have under the
Constitution of the United States of America, any state or territory thereof or
any other jurisdiction.

 

3.4.4.  Sales of Credit Security.  All or any part of the Credit Security may be
sold for cash or other value in any number of lots at public or private sale,
without demand, advertisement or notice; provided, however, that unless the
Credit Security to be sold threatens to decline speedily in value or is of a
type customarily sold on a recognized market, the Agent shall give the Pledgor
granting the security interest in such Credit Security 10 days’ prior written
notice of the time and place of any public sale, or the time after which a
private sale may be made, which notice each of the Pledgors and the Agent agrees
to be reasonable.  At any sale or sales of Credit Security, any Lender or any of
its respective officers acting on its behalf, or such Lender’s assigns, may bid
for and purchase all or any part of the property and rights so sold, may use all
or any portion of the Credit Obligations owed to such Lender as payment for the
property or rights so purchased, and upon compliance with the terms of such sale
may hold and dispose of such property and rights without further accountability
to the respective Pledgors, except for the proceeds of such sale or sales
pursuant to Section 3.4.6.  The Pledgors acknowledge that any such sale will be
made by the Agent on an “as is” basis with disclaimers of all warranties,
whether express or implied (including warranties with respect to title,
possession, quiet enjoyment and other similar warranties).  The respective
Pledgors will execute and deliver or cause to be executed and delivered such
instruments, documents, assignments, waivers, certificates and affidavits, will
supply or cause to be supplied such further information and will take such
further action, as the Agent shall reasonably request in connection with any
such sale.

 

3.4.5.  Sale without Registration.  If, at any time when the Agent shall
determine to exercise its rights hereunder to sell all or part of the securities
included in the Credit Security, the securities in question shall not be
effectively registered under the Securities Act (or other applicable law), the
Agent may, in its sole discretion, sell such securities by private or other sale
not requiring such registration in such manner and in such circumstances as the
Agent may deem necessary or advisable in order that such sale may be effected in
accordance with applicable securities laws without such registration and

 

20

--------------------------------------------------------------------------------


 

the related delays, uncertainty and expense.  Without limiting the generality of
the foregoing, in any event the Agent may, in its sole discretion, (a) approach
and negotiate with a single purchaser or one or more possible purchasers to
effect such sale, (b) restrict such sale to one or more purchasers each of whom
will represent and agree that such purchaser is purchasing for its own account,
for investment and not with a view to the distribution or sale of such
securities and (c) cause to be placed on certificates representing the
securities in question a legend to the effect that such securities have not been
registered under the Securities Act (or other applicable law) and may not be
disposed of in violation of the provisions thereof.  Each Pledgor agrees that
such manner of disposition is commercially reasonable, that it will upon the
Agent’s request give any such purchaser access to such information regarding the
issuer of the securities in question as the Agent may reasonably request and
that the Lenders and the Agent shall not incur any responsibility for selling
all or part of the securities included in the Credit Security at any private or
other sale not requiring such registration, notwithstanding the possibility that
a substantially higher price might be realized if the sale were deferred until
after registration under the Securities Act (or other applicable law) or until
made in compliance with certain other rules or exemptions from the registration
provisions under the Securities Act (or other applicable law).  Each Pledgor
acknowledges that no adequate remedy at law exists for breach by it of this
Section 3.4.5 and that such breach would not be adequately compensable in
damages and therefore agrees that this Section 3.4.5 may be specifically
enforced.

 

3.4.6.  Application of Proceeds.  Subject to the Intercreditor Agreements, the
proceeds of all sales and collections in respect of any Credit Security or other
assets of any Pledgor, all funds collected from the Pledgors and any cash
contained in the Credit Security, the application of which is not otherwise
specifically provided for herein, shall be applied as follows:

 

(a)  first, to the payment of the costs and expenses of such sales and
collections, the reasonable expenses of the Agent and the reasonable fees and
expenses of its special counsel;

 

(b)  second, any surplus then remaining to the payment of the Credit Obligations
in such order and manner as the Agent may in its reasonable discretion
determine; provided, however, that any such payment shall be distributed to the
Lenders in accordance with the Credit Agreement and the other Credit Documents;
and

 

(c)  third, any surplus then remaining shall be paid to the Pledgors, subject,
however, to any rights of the holder of any then existing Lien who has duly
presented to the Agent an authenticated demand for proceeds before the Agent’s
distribution of the proceeds is completed.

 

3.5.  Custody of Credit Security.  Except as provided by applicable law that
cannot be waived, the Agent will have no duty as to the custody and protection
of the Credit Security, the

 

21

--------------------------------------------------------------------------------


 

collection of any part thereof or of any income thereon or the preservation or
exercise of any rights pertaining thereto, including rights against prior
parties, except for the use of reasonable care in the custody and physical
preservation of any Credit Security in its possession.  The Lenders will not be
liable or responsible for any loss or damage to any Credit Security, or for any
diminution in the value thereof, by reason of the act or omission of any agent
selected by the Agent acting in good faith.

 

4.  Future Subsidiaries; Further Assurances.  If, at any time after the date
hereof, any Person becomes a Subsidiary of the Company, then the Company will,
within five Business Days after such Person becomes a Subsidiary of the Company,
cause such Person to join this Agreement as a Guarantor and a Pledgor, in each
case pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Required Lenders; provided, however, that if such Person
becomes a Subsidiary of Doe Run Peru, then such Person will not be required to
join this Agreement as a Pledgor.  Each of the Guarantors and the Pledgors will,
promptly upon the request of the Agent from time to time, execute, acknowledge
and deliver, and file and record, all such instruments, and take all such
action, as the Agent deems reasonably necessary or advisable to carry out the
intent and purpose of this Agreement.

 

5.  Representations and Warranties.  In order to induce the Lenders to extend
credit under the Credit Agreement, each Guarantor represents and warrants that:

 

5.1.  Organization and Business.  Each Guarantor is a duly organized and validly
existing corporation, in good standing under the laws of the jurisdiction of its
organization, with all power and authority, corporate or otherwise, necessary
(a) to enter into and perform this Agreement and each other Credit Document to
which it is a party, (b) to guarantee the Credit Obligations, (c) to grant to
the Agent for the benefit of the Lenders the security interest in the Credit
Security owned by it to secure the Credit Obligations and (d) to own its
properties and carry on the business now conducted or proposed to be conducted
by it.  Certified copies of the Charter and By-laws of each Guarantor have been
previously delivered to the Agent and are correct and complete.

 

5.2.  Authorization and Enforceability.  Each Guarantor has taken all action,
corporate or otherwise, required to execute, deliver and perform this Agreement
and each other Transaction Document to which it is a party.  Each of this
Agreement and each other Transaction Document to which any Guarantor is party
constitutes the legal, valid and binding obligation of such Guarantor,
enforceable against such Guarantor in accordance with its terms.

 

5.3.  No Legal Obstacle to Agreements.  Neither the execution, delivery and
performance of this Agreement or any other Transaction Document, nor the making
of any borrowing under the Credit Agreement, nor the guaranteeing of the Credit
Obligations, nor the securing of the Credit Obligations with the Credit
Security, nor the consummation of any transaction referred to in or contemplated
by this Agreement or any other Transaction Document, nor the fulfillment of the
terms hereof or thereof or of any other agreement, instrument, deed or lease
referred to in or

 

22

--------------------------------------------------------------------------------


 

contemplated by this Agreement or any other Transaction Document, has
constituted or resulted, or will constitute or result, in:

 

(a)  any breach or termination of the provisions of any agreement, instrument,
deed or lease to which any Guarantor is a party or by which it is bound, or of
the Charter or By-laws of any Guarantor;

 

(b)  the violation of any law, statute, judgment, decree or governmental order,
rule or regulation applicable to any Guarantor;

 

(c)  the creation under any agreement, instrument, deed or lease of Lien (other
than Liens on the Credit Security which secure the Credit Obligations and Liens
permitted by section 6.7 of the Credit Agreement) upon any of the assets of any
Guarantor; or

 

(d)  any redemption , retirement or other repurchase obligation of any Guarantor
under any Charter, By-law, agreement, instrument, deed or lease.

 

Except (A) for filings necessary to perfect the Agent’s security interest in the
Credit Security and (B) as set forth on exhibit 7.9 to the Credit Agreement with
respect to the transfer by the Company to Doe Run Buick of the Buick Assets as
required by section 6.19 of the Credit Agreement, no approval, authorization or
other action by, or declaration to or filing with, any governmental or
administrative authority or any other Person is required to be obtained or made
by any Guarantor in connection with the execution, delivery and performance of
this Agreement or any other Transaction Document or the transactions
contemplated hereby or thereby, the making of any borrowing under the Credit
Agreement, the guaranteeing of the Credit Obligations or the securing of the
Credit Obligations with the Credit Security.

 

5.4.  Litigation.  Except as set forth on exhibit 7.7 to the Credit Agreement,
no litigation, at law or in equity, or any proceeding before any court, board or
other governmental or administrative agency or any arbitrator is pending or, to
the knowledge of any Guarantor, threatened which (a) involves any material risk
of any final judgment, order or liability which, after giving effect to any
applicable insurance, has resulted, or creates a material risk of resulting, in
any Material Adverse Change or (b) seeks to enjoin the consummation, or which
questions the validity, of any of the transactions contemplated by this
Agreement or any other Transaction Document.  No judgment, decree or order of
any court, board or other governmental or administrative agency or any
arbitrator has been issued against or binds any Guarantor which has resulted, or
creates a material risk of resulting, in any Material Adverse Change.

 

23

--------------------------------------------------------------------------------


 

6.  Successors and Assigns.  The provisions of this Agreement shall inure to the
benefit of the Lenders and the Agent and their respective successors and assigns
and shall be binding upon the Guarantors and the Pledgors and their respective
successors and assigns.  No Guarantor or Pledgor may assign its rights or
obligations under this Agreement without the written consent of the Agent.

 

7.  Notices.  Except as otherwise specified in this Agreement, any notice
required to be given pursuant to this Agreement shall be given in writing.  Any
notice, consent, approval, demand or other communication in connection with this
Agreement shall be deemed to be given if given in writing (including by
telecopy) addressed as provided below (or to the addressee at such other address
as the addressee shall have specified by notice actually received by the
addressor), and if either (a) actually delivered in fully legible form to such
address or (b) in the case of a letter, unless actual receipt of the notice is
required by this Agreement, five business days shall have elapsed after the same
shall have been deposited in the United States mails, with first-class postage
prepaid and registered or certified.

 

If to any Guarantor or Pledgor, to it at its address set forth on the signature
page to this Agreement, to the attention of its chief financial officer, with a
copy to The Renco Group, Inc., 30 Rockefeller Center, 42nd Floor, New York, NY
10112, telecopy number (212) 541-6197, to the attention of its chief financial
officer.

 

If to the Agent, to it at Regiment Capital Advisors, L.L.C., 70 Federal Street,
Boston, MA 02110, telecopy number (617) 488-1660, to the attention of Timothy
Peterson, with a copy to Ropes & Gray, One International Place,
Boston, MA 02110, telecopy number (617) 951-7050, to the attention of Collin J.
Beecroft, Esq.

 

8.  Course of Dealing; No Implied Waivers; Waivers and Amendments.  No course of
dealing between any Lender or the Agent, on one hand, and any Guarantor, any
Pledgor or any other Obligor, on the other hand, shall operate as a waiver of
any of the rights of the Lenders or the Agent under this Agreement or any other
Credit Document or with respect to the Credit Obligations.  In particular, no
delay or omission on the part of any Lender or the Agent in exercising any right
under this Agreement or any other Credit Document or with respect to the Credit
Obligations shall operate as a waiver of such right or any other right hereunder
or thereunder.  A waiver on any one occasion shall not be construed as a bar to
or waiver of any right or remedy on any future occasion.  No waiver, consent or
amendment with respect to this Agreement shall be binding unless it is in
writing and signed by the Required Lenders or the Agent.

 

9.  General Provisions.

 

9.1.  Defeasance.  When all Credit Obligations have been paid, performed and
reasonably determined by the Agent to have been indefeasibly discharged in full,
and if at the time no Lender continues to be committed to extend any credit to
the Company under the Credit Agreement or any other Credit Document, this
Agreement shall terminate and, at the Company’s

 

24

--------------------------------------------------------------------------------


 

written request, accompanied by such certificates and other items as the Agent
shall reasonably deem necessary, the Credit Security shall revert to the
Pledgors and the right, title and interest of the Lenders and the Agent therein
shall terminate.  Thereupon, on the Pledgors’ demand and at their cost and
expense, the Agent shall execute proper instruments, acknowledging satisfaction
of and discharging this Agreement, and shall redeliver to the Pledgors any
Credit Security then in its possession; provided, however, that Sections 2.2 and
9 shall survive the termination of this Agreement.

 

9.2.  No Strict Construction.  The parties have participated jointly in the
negotiation and drafting of this Agreement and the other Credit Documents with
counsel sophisticated in financing transactions.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement and the other Credit
Documents shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement and the other
Credit Documents.

 

9.3.  Certain Acknowledgments.  Each of the Guarantors and the Pledgors
acknowledges that:

 

(a)  it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Credit Documents;

 

(b)  neither any Lender nor the Agent has any fiduciary relationship with or
duty to the Obligors arising out of or in connection with this Agreement or any
other Credit Document, and the relationship between the Obligors, on one hand,
and the Lenders and the Agent, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)  no joint venture is created hereby or by the other Credit Documents or
otherwise exists by virtue of the transactions contemplated hereby or thereby
among the Obligors and the Lenders.

 

9.4.  Venue; Service of Process. Each of the Guarantors, the Pledgors and the
Agent:

 

(a)  irrevocably submits to the nonexclusive jurisdiction of the state courts of
The Commonwealth of Massachusetts and to the nonexclusive jurisdiction of the
United States District Court for the District of Massachusetts for the purpose
of any suit, action or other proceeding arising out of or based upon this
Agreement or any other Credit Document or the subject matter hereof or thereof;

 

(b)  waives to the extent not prohibited by applicable law that cannot be
waived, and agrees not to assert, by way of motion, as a defense or otherwise,
in any such proceeding brought in any of the above-named courts, any claim that
it is not subject personally to the jurisdiction of such court, that its
property is exempt or immune from attachment or execution, that such proceeding
is brought in an inconvenient forum, that the venue of any such proceeding is
improper, or that this Agreement or any other Credit

 

25

--------------------------------------------------------------------------------


 

Document, or the subject matter hereof or thereof, may not be enforced in or by
such court;

 

(c)  consents to service of process in any such proceeding in any manner at the
time permitted by Chapter 223A of the General Laws of The Commonwealth of
Massachusetts and agrees that service of process by registered or certified
mail, return receipt requested, at its address specified in or pursuant to
Section 7 is reasonably calculated to give actual notice; and

 

(d)  waives to the extent not prohibited by applicable law that cannot be waived
any right it may have to claim or recover in any such proceeding any special,
exemplary, punitive or consequential damages.

 

9.5.  WAIVER OF JURY TRIAL.  TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW
WHICH CANNOT BE WAIVED, EACH OF THE GUARANTORS, THE PLEDGORS AND THE AGENT
WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT
OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE,
CLAIM, DEMAND OR ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT OR THE CONDUCT OF THE PARTIES HERETO, WHETHER NOW EXISTING
OR HEREAFTER ARISING AND WHETHER IN CONTRACT OR TORT OR OTHERWISE.  Each of the
Guarantors and the Pledgors acknowledges that it has been informed by the Agent
that the foregoing sentence constitutes a material inducement upon which each of
the Lenders has relied, is relying and will rely in entering into the Credit
Agreement and any other Credit Document.  Any Guarantor, any Pledgor, any Lender
or the Agent may file an original counterpart or a copy of this Agreement with
any court as written evidence of the consent of the Guarantors, the Pledgors and
the Agent to the waiver of their rights to trial by jury.

 

9.6.  Interpretation; Governing Law; etc.  Time is (and shall be) of the essence
in this Agreement and the other Credit Documents.  All covenants, agreements,
representations and warranties made in this Agreement or any other Credit
Document or in certificates delivered pursuant hereto or thereto shall be deemed
to have been relied on by each Lender, notwithstanding any investigation made by
any Lender or the Agent on its behalf, and shall survive the execution and
delivery to the Lenders hereof and thereof.  The invalidity or unenforceability
of any provision hereof shall not affect the validity or enforceability of any
other provision hereof, and any invalid or unenforceable provision shall be
modified so as to be enforced to the maximum extent of its validity or
enforceability.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.  This
Agreement, the other Credit Documents and the Warrant Documents constitute the
entire understanding of the parties with respect to the subject matter hereof
and thereof and supersede all prior and current understandings and agreements,
whether written or oral, with respect to such subject matter.  This Agreement is
a Credit Document and may be executed in any number of counterparts, which
together shall constitute one instrument.  This Agreement, and any issue,

 

26

--------------------------------------------------------------------------------


 

claim or proceeding arising out of or relating to this Agreement or any other
Credit Document or the conduct of the parties hereto, whether now existing or
hereafter arising and whether in contract, tort or otherwise, shall be governed
by and construed in accordance with the laws (other than the conflict of laws
rules) of The Commonwealth of Massachusetts.

 

 

[The remainder of this page is intentionally blank.]

 

27

--------------------------------------------------------------------------------


 

[Guarantee and Security Agreement]

 

 

Each of the undersigned has caused this Agreement to be executed and delivered
by its duly authorized officer as an agreement under seal as of the date first
written above.

 

 

DR ACQUISITION CORP.

 

 

 

 

 

By:

/s/ Marvin Kaiser

 

 

 

Title:  Vice President

 

 

 

DR Acquisition Corp.

 

c/o The Renco Group, Inc.

 

30 Rockefeller Center

 

42nd Floor

 

New York, NY  10112

 

Telecopy:  (212) 541-6197

 

 

 

 

 

THE DOE RUN RESOURCES
CORPORATION

 

 

 

 

 

 

 

By:

/s/ Marvin Kaiser

 

 

 

Title:  Executive Vice President

 

 

 

The Doe Run Resources Corporation

 

1801 Park 270 Drive

 

Suite 300

 

St. Louis, MO  63146

 

Telecopy:  (314) 453-7178

 

 

 

 

 

DOE RUN CAYMAN LTD.

 

 

 

 

 

By:

/s/ Marvin Kaiser

 

 

 

Title:  Vice President

 

 

 

Doe Run Cayman Ltd.

 

c/o The Doe Run Resources Corporation

 

1801 Park 270 Drive

 

Suite 300

 

St. Louis, MO  63146

 

Telecopy:  (314) 453-7178

 

--------------------------------------------------------------------------------


 

 

DOE RUN PERU S.R.L.

 

 

 

 

 

By:

/s/ Marvin Kaiser

 

 

 

Title:  Executive Vice President

 

 

 

Doe Run Peru S.R.L.

 

c/o The Doe Run Resources Corporation

 

1801 Park 270 Drive

 

Suite 300

 

St. Louis, MO  63146

 

Telecopy:  (314) 453-7178

 

 

 

 

 

DOE RUN DEVELOPMENT S.A.C.

 

 

 

 

 

By:

/s/ Marvin Kaiser

 

 

 

Title:  Executive Vice President

 

 

 

Doe Run Development S.A.C.

 

c/o The Doe Run Resources Corporation

 

1801 Park 270 Drive

 

Suite 300

 

St. Louis, MO  63146

 

Telecopy:  (314) 453-7178

 

 

 

 

 

DR LAND HOLDINGS, LLC

 

 

 

 

 

By:

/s/ Marvin Kaiser

 

 

 

Title:  Manager

 

 

 

DR Land Holdings, LLC

 

c/o The Doe Run Resources Corporation

 

1801 Park 270 Drive

 

Suite 300

 

St. Louis, MO  63146

 

Telecopy:  (314) 453-7178

 

--------------------------------------------------------------------------------


 

 

FABRICATED PRODUCTS, INC.

 

 

 

 

 

By:

/s/ Marvin Kaiser

 

 

 

Title:  Vice President

 

 

 

Fabricated Products, Inc.

 

c/o The Doe Run Resources Corporation

 

1801 Park 270 Drive

 

Suite 300

 

St. Louis, MO  63146

 

Telecopy:  (314) 453-7178

 

 

 

 

 

THE BUICK RESOURCE
RECYCLING FACILITY LLC

 

 

 

 

 

 

 

By:

/s/ Marvin Kaiser

 

 

 

Title:  CFO

 

 

 

The Buick Resource Recycling Facility LLC

 

c/o The Doe Run Resources Corporation

 

1801 Park 270 Drive

 

Suite 300

 

St. Louis, MO  63146

 

Telecopy:  (314) 453-7178

 

--------------------------------------------------------------------------------


 

 

REGIMENT CAPITAL ADVISORS, L.L.C.,
as Agent under the Credit Agreement

 

 

 

 

 

 

 

By:

/s/ Timothy Peterson

 

 

Name:

Timothy Peterson

 

Title:

President

 

--------------------------------------------------------------------------------


 

Exhibit 3.2.1A

 

DOE RUN CAYMAN LTD.

 

Share Transfer Certificate

 

 

We, The Doe Run Resources Corporation (the “Transferor”), for good and valuable
consideration received by us from

                                        (the “Transferee”), do hereby:

 

(1)     transfer to the Transferee thirteen (13) shares of US$1.00 par value
(the “Shares”) standing in our name in the register of members of the Company to
hold unto the Transferee, its executors, administrators and assigns, subject to
the several conditions on which we held the same at the time of execution of
this Share Transfer Certificate; and

 

(2)     consent that our name remains on the register of members of the Company
until such time as the Company enters the Transferee’s name in the register of
members of the Company.

 

And we, the Transferee, do hereby agree to take the Shares subject to the same
conditions.

 

Signed by the Transferor on the

       day of                                    , 20

in the presence of: 

 

 

 

 

 

Witness

 

Transferor

 

 

Signed by the Transferee on the

       day of                                    , 20

in the presence of:

 

 

 

 

 

Witness

 

Transferee

 

--------------------------------------------------------------------------------


 

Exhibit 3.2.1B

 

 

NOTICE OF PLEDGE

 

October      , 2002

 

To:

The Directors, Doe Run Cayman Ltd.

 

PO Box 309GT, Ugland House

 

South Church Street, George Town

 

Grand Cayman, Cayman Islands

 

Dear Sirs:

 

Re:  Guarantee and Security Agreement

 

We hereby notify you that pursuant to a Guarantee and Security Agreement dated
the 29th day of October, 2002 (the “Charge”) among The Doe Run Resources
Corporation, its subsidiaries from time to time party thereto and Regiment
Capital Advisors, L.L.C., as agent (the “Agent”), the Pledgor (as defined in the
Charge) has granted a first priority security interest over the thirteen (13)
shares standing in its name in Doe Run Cayman Ltd. and represented by
certificate number 5 in the register of members of Doe Run Cayman Ltd. and, at
any time after the Agent notifies you that an Event of Default (as defined in
the Charge) has occurred and is continuing, you are hereby instructed to take
such steps to register the Agent or its nominee as the registered holder of the
shares pursuant to the Charge.

 

Yours faithfully, 

 

 

 

for and on behalf of

The Doe Run Resources Corporation

 

--------------------------------------------------------------------------------


 

Exhibit 3.2.1C

 

IRREVOCABLE PROXY

 

DOE RUN CAYMAN LTD.

 

The undersigned, The Doe Run Resources Corporation, being the registered legal
owner of thirteen (13) issued shares of US$1.00 par value (the “Shares”) in the
share capital of Doe Run Cayman Ltd. (the “Company”), a company incorporated in
the Cayman Islands, hereby makes, constitutes and appoints Regiment Capital
Advisors, L.L.C. (the “Attorney”), as the true and lawful attorney and proxy of
the undersigned with full power to appoint a nominee or nominees to act
hereunder from time to time and to vote the Shares represented by the Share
Certificate(s) of the Company at all general meetings of shareholders of the
Company with the same force and effect as the undersigned might or could do and
to requisition and convene a meeting or meetings of the shareholders of the
Company for the purpose of appointing or confirming the appointment of new
directors of the Company and/or such other matters as may in the opinion of the
Attorney be necessary or desirable for the purpose of implementing and/or
enforcing the rights of the Attorney pursuant to the Charge referred to below
and the undersigned hereby ratifies and confirms all that the said attorney or
its nominee or nominees shall do or cause to be done by virtue hereof.

 

The Shares have been charged to the Attorney pursuant to a Guarantee and
Security Agreement dated October 29, 2002 among The Doe Run Resources
Corporation, its subsidiaries from time to time party thereto and the Attorney
(the “Charge”).

 

This power and proxy is coupled with an interest and is irrevocable and shall
remain irrevocable, provided that unless and until the occurrence of an Event of
Default as defined in the Credit Agreement (as defined in the Charge) the
Attorney may not exercise any powers granted under this power and proxy. 

 

This power and proxy shall terminate with no further effect upon the release of
the Charge pursuant to the terms thereof.

 

IN WITNESS whereof this instrument has been duly executed as a Deed this

 

SIGNED, SEALED and

)

DELIVERED by

)

                                             as attorney in fact for

)

The Doe Run Resources Corporation

)

In the presence of:

 

 

 

 

 

 

 

 

Witness

 

 

--------------------------------------------------------------------------------


 

Exhibit 3.2.1D

 

 

PERUVIAN PLEDGE AGREEMENT

 

--------------------------------------------------------------------------------
